Short-Term Bond Fund of America 333 South Hope Street Los Angeles, California 90071 Phone (213) 486-9200 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 DAVID A. HOAG, President and Principal Executive Officer, and KARL C. GRAUMAN, Treasurer and Principal Financial Officer of Short-Term Bond Fund of America (the "Registrant"), each certify to the best of his knowledge that: 1) The Registrant's periodic report on Form N-CSR for the period ended August 31, 2012 (the "Form N-CSR") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Principal Executive Officer Principal Financial Officer SHORT-TERM BOND FUND OF AMERICA SHORT-TERM BOND FUND OF AMERICA /s/ David A. Hoag /s/ Karl C. Grauman David A. Hoag, President Karl C. Grauman, Treasurer Date: October 31, 2012 Date: October 31, 2012 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to SHORT-TERM BOND FUND OF AMERICA and will be retained by SHORT-TERM BOND FUND OF AMERICA and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
